United States Court of Appeals
                      For the First Circuit


No. 18-1876

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                           BRYAN MORAN,

                      Defendant, Appellant.


                           ERRATA SHEET
     The opinion of this Court issued on November 27, 2019 is
amended as follows:
     On page 6, footnote 2, line 6 of the footnote, replace "bag's"
with "bags"